Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Azamfar (US 20170287359 A1) in view of Keyes (US 20120236134 A1) 

In regards to claim 1, Azamfar teaches, An electro… device comprising: a motor for generating rotational power;  (See abstract, fig. 1, paragraph 42, the tactile display apparatus 100 comprises one or a more motors 108, which are utilized to maintain rotational movement.  Each electric motor 108 is fed from an external power supply)
a rotation unit rotated by the rotational power generated by the motor and provided in shape of a cylinder; and (See abstract, fig. 1, paragraph 42, the tactile display apparatus 100 comprises one or a more motors 108, which are utilized to maintain rotational movement.  Each electric motor 108 is fed from an external power supply. Also see paragraph 37, two pulleys 107a and 107b disposed at a distance from each other, and one of the pulleys 107a and 107b is driven by an electric motor 108 to drive the belt 106 across the two pulleys 107a and 107b. Also see fig. 10, 12, and associated paragraphs, circular disc 117 and/or drum 119)
an … panel anodized on a face of the rotation unit to provide different tactile sensation patterns to a user. (See fig. 2, paragraph 46, FIG. 2 illustrates a belt-and-pulley mechanism, or a belt drive 104 as shown, on which the braille cells 101 are installed, with respect to FIG. 1.  In an embodiment, the predefined path of arrangement 

    PNG
    media_image1.png
    340
    821
    media_image1.png
    Greyscale


	Azamfar does not specifically teach, electro-vibrating device…an electro-vibrating panel 
However, Keyes further teaches, electro-vibrating device…an electro-vibrating panel (See paragraph 160, the display control unit 103 may quickly vibrate the second pins up and down when lifting up the second pins…paragraph 163, the display control unit 103 may vibrate the first pins and the second pins instead of lifting up and lowering these pins.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the panel of Azamfar to further comprise vibrating panel taught by Keyes because providing vibrating effect instead of using modifiable pins to mechanically provide each letter to the user simplifies the process of delivering text to the user. Furthermore, having attached a camera to capture texts to deliver text instantly improves user experience (Keyes, fig. 1).
	
In regards to claim 2, Azamfar-Keyes teaches the electro-vibrating device of claim 1, wherein the electro-vibrating panel is divided into a plurality of zones, wherein the plurality of zones independently provide different stimuli to the user. (See Keyes, paragraph 160, 163, electro-vibrating panel. Also see Azamfar fig. 1, paragraphs 34, 63-64, set of pins where fig. 1 clearly shows plurality of independent zones of pins which has different texts)


In regards to claim 6, Azamfar-Keyes teaches the electro-vibrating device of claim 2, wherein the electro-vibrating panel is defined on an outer face of the rotation unit. (See Azamfar figs. 1-2, outer face of pulley 107a/b. Also see figs. 10, 12 and associated paragraphs)

In regards to claim 7, Azamfar-Keyes teaches the electro-vibrating device of claim 6, wherein the electro-vibrating panel is defined on a portion of the outer face of the rotation unit. (See Azamfar figs. 1-2, outer face of pulley 107a/b. Also see figs. 10, 12 and associated paragraphs. Also, “Portion” and “entirety” although they mean different, one can easily say that belt/set of pins are defined entirety of the outer face, or defined portion of the outer face of the rotation unit as shown in fig. 1, (i.e. belt/pins do not fully cover outer face of pulley 107a/b when both are placed))

In regards to claim 8, Azamfar-Keyes teaches the electro-vibrating device of claim 6, wherein the electro-vibrating panel is defined on an entirety of the outer face of the rotation unit. (See Azamfar figs. 1-2, outer face of pulley 107a/b. Also see figs. 10, 12 and associated paragraphs. Also, “Portion” and “entirety” although they mean different, one can easily say that belt/set of pins are defined entirety of the outer face, or defined portion of the outer face of the rotation unit as shown in fig. 1, (i.e. belt/pins do not fully cover outer face of pulley 107a/b when both are placed))


In regards to claim 9, Azamfar-Keyes teaches the electro-vibrating device of claim 1, wherein the rotation unit is configured to translate along a rotation axis in a predetermined direction, with rotation of the rotation unit. (See Azamfar fig. 1, paragraph 37, the predefined path is along the belt drive 104, wherein a belt 106 is driven around at least two pulleys 107a and 107b disposed at a distance from each other, and one of the pulleys 107a and 107b is driven by an electric motor 108 to drive the belt 106 across the two pulleys 107a and 107b. )


In regards to claim 11, Azamfar-Keyes teaches the electro-vibrating device of claim 1, wherein the device further comprises: a camera disposed on a front face of the electro-vibrating device for capturing an image; and a controller configured for generating an electro-vibrating signal based on the captured image.  (See Keyes fig. 1, camera 15, paragraph 43-46, 48, 53-54, the camera 15 captures a predetermined range around the handheld Braille converting device 1, and transmits a captured image to the CPU 11.  For example, the camera 15 may be a CCD camera… CPU 11 detects the presence/absence of character(s) in the captured image obtained from the camera 15, and executes OCR (Optical Character Recognition) processing to recognize the characters if there are characters… converts the recognized characters to Braille.  Then, the CPU 11 displays the converted Braille on the Braille display unit 10. Also see paragraph 163, vibrating signal)

In regards to claim 12, Azamfar-Keyes teaches the electro-vibrating device of claim 11, wherein the controller is further configured for generating an electro-vibrating signal for presenting braille corresponding to a text included in the captured image. (See Keyes fig. 1, camera 15, paragraph 43-46, 48, 53-54, the camera 15 captures a predetermined range around the handheld Braille converting device 1, and transmits a captured image to the CPU 11.  For example, the camera 15 may be a CCD camera… CPU 11 detects the presence/absence of character(s) in the captured image obtained from the camera 15, and executes OCR (Optical Character Recognition) processing to recognize the characters if there are characters… converts the recognized characters to Braille.  Then, the CPU 11 displays the converted Braille on the Braille display unit 10. Also see paragraph 163, vibrating signal)

In regards to claim 13, Azamfar-Keyes teaches the electro-vibrating device of claim 11, wherein the camera is configured for capturing an image of a scene in front of the user, wherein the controller is further configured for generating an electro-vibrating signal for presenting braille corresponding to a text describing the image of the scene. (See Keyes fig. 1, camera 15, paragraph 43-46, 48, 53-54, the camera 15 captures a predetermined range around the handheld Braille converting device 1, and transmits a captured image to the CPU 11.  For example, the camera 15 may be a CCD camera… CPU 11 detects the presence/absence of character(s) in the captured image obtained from the camera 15, and executes OCR (Optical Character Recognition) processing to recognize the characters if there are characters… converts the recognized characters to Braille.  Then, the CPU 11 displays the converted Braille on the Braille display unit 10. 

In regards to claim 14, Azamfar-Keyes teaches the electro-vibrating device of claim 11, wherein the front face of the electro- vibrating device is disposed in a direction opposite to a direction in which a finger is inserted into the electro-vibrating device. (See Keyes fig. 1, camera 15, paragraph 43-46, 48, 53-54, the camera 15 captures a predetermined range around the handheld Braille converting device 1, and transmits a captured image to the CPU 11.  For example, the camera 15 may be a CCD camera… CPU 11 detects the presence/absence of character(s) in the captured image obtained from the camera 15, and executes OCR (Optical Character Recognition) processing to recognize the characters if there are characters… converts the recognized characters to Braille.  Then, the CPU 11 displays the converted Braille on the Braille display unit 10. Also see paragraph 163, vibrating signal. Any portion of the device can be interpreted as “front face” as claim does not clearly specify. Looking at fig. 2A of Keyes, front face would be where camera is facing)

In regards to claim 15, Azamfar-Keyes teaches the electro-vibrating device of claim 2, wherein the electro-vibrating panel is divided in a direction perpendicular to a rotating direction of the rotation unit. (See Azamfar fig. 1, belt/set of pins is divided in a direction perpendicular to a rotating direction)



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Azamfar (US 20170287359 A1) in view of Keyes (US 20120236134 A1), and further in view of Treml et al. (US 20190347944 A1)

In regards to claim 3, Azamfar-Keyes teaches the electro-vibrating device of claim 2.
Azamfar-Keyes does not specifically teach, wherein inside of the rotation unit has shape of a cylinder is hollow, wherein the electro-vibrating panel is defined on an inner face of the rotation unit. 
However, Treml further teaches, wherein inside of the rotation unit has shape of a cylinder is hollow, wherein the electro-vibrating panel is defined on an inner face of the rotation unit. (See figs. 10-11, and paragraph 70, 72, carrier disk 4 has a hollow cylinder shape where user can insert his/her fingers in. Tactile elements are disposed inner face of the disk 4)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the rotation unit of Azamfar-Keyes to further comprise rotation unit taught by Treml because user can maintain his/her finger position to interpret/feel plurality of texts, thus providing user convenience (fig. 10-11, no need to move finger). Also, Treml provides a constructively simple and cost-effective device (paragraph 8) where providing pins in an inner side of rotation unit reduces the size of the device as a whole.

In regards to claim 4, Azamfar-Keyes-Treml teaches the electro-vibrating device of claim 3, wherein the electro-vibrating panel is defined on a portion of the inner face of the rotation unit. (See Treml figs. 10-11, and paragraph 70, 72, carrier disk 4 has a hollow cylinder shape where user can insert his/her fingers in. Tactile elements (i.e. see fig. 1C) are disposed inner face of the disk 4. Also see fig. 9. “Portion” and “entirety” although they mean different, one can easily say that tactile elements are defined entirety of the inner face, or defined portion of the inner face of the rotation unit due to common holder 6, for example)


In regards to claim 5, Azamfar-Keyes-Treml teaches the electro-vibrating device of claim 3, wherein the electro-vibrating panel is defined on an entirety of the inner face of the rotation unit. (See Treml figs. 10-11, and paragraph 70, 72, carrier disk 4 has a hollow cylinder shape where user can insert his/her fingers in. Tactile elements (i.e. see fig. 1C) are disposed inner face of the disk 4. Also see fig. 9. “Portion” and “entirety” although means different, one can easily say that tactile elements are defined entirety of the inner face, or defined portion of the inner face of the rotation unit due to common holder 6, for example)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azamfar (US 20170287359 A1) in view of Keyes (US 20120236134 A1), and further in view of Al-Qudsi (US 20130203022 A1)
In regards to claim 10, Azamfar-Keyes teaches the electro-vibrating device of claim 1.
Azamfar-Keyes does not specifically teach, wherein the electro-vibrating device is connected to a wearable device or smartphone. 
However, Al-Qudsi further teaches, wherein the electro-vibrating device is connected to a wearable device or smartphone. (See paragraph 25, One or more electronic devices may be used to control the microcontroller, so that information and data from the electronic device may be transferred from the microcontroller to the one or more electromechanical devices, enabling a visually impaired person to read information on the reading plane that has been supplied from the electronic device.  The electronic device may include one or more of the following: a personal computer; a mainframe computer; a PDA (personal display assistant, such as cell phone, Blackberry, etc.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Azamfar-Keyes to further comprise device taught by Al-Qudsi because enabling a visually impaired person to read information on the reading plane that has been supplied from the electronic device achieves advantage such as convenience, saving time, etc.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azamfar (US 20170287359 A1) in view of Keyes (US 20120236134 A1), and further in view of Gabbay (US 20180268670 A1)

In regards to claim 16, Azamfar-Keyes teaches the electro-vibrating device of claim 1.
Azamfar-Keyes does not specifically teach, wherein the device further comprises: a short range wireless communication device; and a controller configured for generating an electro-vibrating signal corresponding to 13information received via the short-range wireless communication device. 
However, Gabbay further teaches, wherein the device further comprises: a short range wireless communication device; and a controller configured for generating an electro-vibrating signal corresponding to 13information received via the short-range wireless communication device. (See paragraphs 9, 20, 22, 25, 129, 229, 237, 254-266 fig. 1, 6, assisting user with directions, and The app is connected to the physical device--the forearm navigation band--by P2P wifi or Bluetooth, where app also provides user’s location data, and next waypoint)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Azamfar-Keyes to further comprise device taught by Gabbay because A visually disable or blind person may find the systems and devices of Gabbay very useful in assisting him/her in getting around (paragraph 237).


In regards to claim 17, Azamfar-Keyes-Gabbay teaches the electro-vibrating device of claim 16, wherein the received information includes at least one of information on a situation of a road on which the visually impaired walks currently, information about an inner space in which the visually impaired is present currently, or map information. (See Gabbay paragraphs 9, 20, 22, 25, 129, 229, 237, 254-266 fig. 1, 6, assisting user with directions, and The app is connected to the physical device--the forearm navigation band--by P2P wifi or Bluetooth, where app also provides user’s location data, and next waypoint)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN S LEE/Primary Examiner, Art Unit 2177